DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Summary
This is the response to the communication filed on 10/27/2021.
Claims 1-9, 11-16, 19 and 21 remain pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 19 is indefinite because it depends on canceled claim 18.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lesk (US 4,481,378) with evidence provided by Rubin et al. (US 2009/0025778).
Addressing claim 21, Lesk discloses a photovoltaic cell assembly (fig. 12) including:
a plurality of photovoltaic cells 32 mounted on a substrate (back skin of the laminated module described in col. 6 ln 20-25), each cell having an exposed upper surface for receiving solar radiation (fig. 12) and a planar under surface connected to the substrate (via the intervening layers), the plurality of cells being electrically connected to form a circuit (fig. 13);
a plurality of bypass diodes 78 positioned in the shadows of the cells (col. 6 ln 15-17), with each bypass diode being associated with a cell to allow that cell to be by-passed in an electrical circuit in an event that the cell fails or has low illumination (col. 6 ln 30-42); and
a plurality of Z-shaped connectors 39 positioned between the cells and configured to electrically connect together successive cells in series and simultaneously allow cells within the circuit to be by-assed (fig. 13, col. 6 ln 31-42);
wherein each Z-shaped connector comprises a pair of spaced-apart upper and lower arms (the upper and lower portions of connector 39 that extend horizontally) and an interconnecting web (the portion of connector 39 that connects the upper and lower arms), with the lower arm being connected to the under surface of a first cell (the cell 32 on the right side in fig. 12) and to the bypass diode of a neighboring second cell (the cell 32 on the left side in fig. 12); and with the upper arm being connected to the upper surface of the second cell (fig. 12); and 
	wherein the lower arm of the connector extends beneath the under surface of the first cell such that the bypass diode of the second cell is located below the first cell and the lower arm of the connector is located therebetween (fig. 12), thereby simultaneously providing a series connection between the first cell and the neighboring second cell and a parallel connection between the second cell and the its associated bypass diode located under the first cell (fig. 12), to enable the second cell to be by-passed, and
	wherein the location of the bypass diodes between the under surface of the cells and the substrate provides a path for heat transfer from the cells to the substrate (Lesk discloses the location of the cells, the bypass diodes, the substrate and the intervening layers between the cells, the bypass diodes and the substrate that enable the claimed heat transfer from the cells to the substrate for the following reasons.  Firstly, Lesk discloses the layers that forms the electrical connection between the cells, the diodes and the connector are made of metallic materials, col. 5 ln 5-8 describe the layers 37 and 39 as metallization layers; therefore, the metallic connecting layers have thermal conductive property.  Secondly, Lesk also describes the interconnector 39 and 80 as metal strips in col. 6 ln 15, which also means the interconnectors 39 and 80 have thermal conductive property.  Thirdly, Rubin provides evidence in paragraphs [0048-0049] that the bypass diode positioned underneath the solar cell is capable of transferring heat from the solar cell to the substrate.  Therefore, the photovoltaic assembly of Lesk is structurally capable of facilitating the heat transfer from the cells to the substrate in the claimed manner).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Fujii et al. (US 2007/0295381).
Addressing claim 1, Lesk discloses a photovoltaic cell assembly (figs. 12-13) that is suitable for use in a dense array concentrated photovoltaic cell module (the limitation “suitable for use in a dense array concentrated photovoltaic cell module” is an intended use of the photovoltaic cell assembly that does not structurally differentiate the claimed photovoltaic cell assembly from that of the prior art; in instant situation, the photovoltaic cells in the assembly shown in figs. 12-13 are arranged closely to each other, which qualifies the PV cell array as “a dense array”; furthermore, the photovoltaic cells are structurally capable of generating power from sunlight which renders them structurally capable of generating power from concentrated sunlight of the concentrated photovoltaic cell module), the assembly including:
a plurality of photovoltaic cells 32 mounted on a substrate (back skin of the laminated module described in col. 6 ln 20-25), each cell having an exposed upper surface for solar radiation (fig. 12) and including at least one string of cells that are electrically connected to together and form an electrical circuit (fig. 13);
a plurality of bypass diodes 78 positioned in the shadows of the cells (col. 6 ln 15-17), with each bypass diode being associated with a cell to allow that cell to be by-passed in an electrical circuit in an event that the cell fails or has low illumination (col. 6 ln 30-42); and 
a plurality of Z-shaped connectors 39 configured to electrically connect together successive first (cell 32 on the right side in fig. 12) and second (cell 32 on the left side in fig. 12) in series and to simultaneously provide a parallel connection between the second cell and its associated bypass diode located under the first cell (fig. 12);
wherein each Z-shaped connector comprises a pair of spaced-apart parallel arms (the portions extending horizontally on the top side of the cell 32 on the left side and the horizontally on the underside of the cell 32 on the right side) and an interconnecting web (the portion between the horizontal portions) with a lower arm of the connector being connected to both an under surface of a leading end of the first cell and to the bypass diode of the second cell (fig. 12 shows the lower arm of the connector 39 connected to both the underside of the cell 32 on the right side and the bypass diode 78 located under the cell 32), and with an upper arm of the connector being connected to an upper surface of the second cell (fig. 12), and
	wherein the lower arm of the connector extends beneath the under surface of the first cell such that the bypass diode of the second cell is located below the first cell and the lower arm of the connector is located therebetween (fig. 12).
	
Lesk is silent regarding the cells being arranged in a dense array covering more than 95% of the assembly with active cell area.

Fujii discloses a photovoltaic cell assembly comprising photovoltaic cells that are interconnected in series via the Z shaped connection (fig. 3a) similarly to that of Kukulka.  Fujii further discloses that the photovoltaic cells are densely packed in an array covering more than 95% of the module, which corresponds to the claimed assembly, with active cell area in order to maximize the power generation efficiency of the solar cell module [0068, 0241 and 0256].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic cell assembly of Lesk by densely packing the photovoltaic cells within the assembly to arrive at a dense array covering more than 95% of the module with active cell area as disclosed by Fujii in order to maximize the power generation efficiency of the solar cell module (Fujii, [0068, 0241 and 0256]).  Therefore, one would have arrived at the limitation “the cells being arranged in a dense array covering more than 95% of the assembly with active cell area” when optimizing the packing density of the photovoltaic cells in the assembly of Kukulka in the configuration disclosed by Fujii in order to maximize the power generation efficiency of the solar cell module.

Addressing claim 15, Lesk is silent regarding the limitation of current claim.

Fujii discloses a dense array concentrated photovoltaic module that includes a plurality of photovoltaic cell strings, which are the structural equivalence to the claimed a plurality of photovoltaic cell assemblies, that are interconnected together via the connectors 6 (figs. 12-13).  Fujii further discloses the photovoltaic cell strings or assemblies are stacked together in side by side relationship in an array to form a receiver (the solar cell strings are stacked together side by side as shown in figs. 12-13) where the module area is greater than 95% of the array area [0239].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Kukulka by interconnecting a plurality of solar cell strings in the manner disclosed by Fujii in order to increase the amount of power generated by the module.

Claims 2-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Fujii et al. (US 2007/0295381) as applied to claims 1 and 15 above, and further in view of Kukulka (US 5,616,185).
Addressing claims 2-3, Lesk discloses a terminal of the bypass diode of the second cell is directly in contact electrically and thermally with the neighboring cell (fig. 12).  Lesk further discloses the interconnection 80, which would have been obvious to be made of metallic material similarly to that of the interconnector 39.  The interconnection 80 including a protruding section that extends under a neighboring cell in the electrical circuit (fig. 12), with the bypass diode of the second cell being positioned beneath and in shadow of the neighboring first cell (fig. 12), the bypass diode of the second cell being electrically and thermally connected to the neighboring first cell (via the intervening metallic layers).

Lesk is silent regarding the substrate having the claimed structure.

Kukulka discloses a photovoltaic cell assembly comprising a substrate including a plurality of metallized elements 50 (the element 50 are made of silver, col. 4 ln 48) that form mounting pads upon which each cell is mounted, each mounting pad 50 including a protruding section that extends under a neighboring cell (fig. 6).  Furthermore, the bypass diode 18 of each cell being mounted on the protruding section of the mounting pad of that cell (figs. 2-3 and 6).  Kukulka further discloses one terminal 48 of the bypass diode of the second cell is directly in contact electrically and thermally with the substrate (via the metallization layer 50 that has electrical and thermal conductivity) and the other terminal of the bypass diode of the second cell is directly in contact electrically and thermally with the neighboring first cell (via the metallization layer 36).

At the time of the invention, one of ordinary skill in the art would have found it obvious to modify the photovoltaic cell assembly of Lesk by substituting the known back skin with the known substrate having a plurality of metallized elements that form mounting pads disclosed by Kukulka in order to obtain the predictable result of providing support and electrical interconnection between the solar cells and the associated bypass diode locating beneath the neighboring cell (Rationale B, KSR decision, MPEP 2143).
Addressing claim 4, Kukulka discloses the metallized element 50 is made of silver foil, which is the structural equivalence of the claimed tongue.

Addressing claim 5, Kukulka discloses in col. 4 ln 52-56 that the metallized element 50 is welded to the layer 36 of the solar cell.  In col. 5 ln 46-48, Kukulka discloses soldering a contact to the metallization layer 36 of the solar cell.  Therefore, it would have been obvious for one of ordinary skill in the art to substitute the known welding technique for electrically connecting the metallized element with the metallization layer 36 with the known technique of soldering the contact layer to the metallization layer in order to obtain the predictable result of establishing the electrical connection between two electrically conductive layers (Rationale B, KSR decision, MPEP 2143).

Claim 6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Fujii et al. (US 2007/0295381) as applied to claims 1 and 15 above, and further in view of Linderman et al. (US 2011/0132431).
Addressing claim 6, Lesk and Fuji are silent regarding the claimed substrate.

Linderman discloses a heat spreading substrate 404 for a photovoltaic module including bypass diode; wherein, the substrate is thermally conductive and electrically insulative [0031].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic module of Lesk in view of Fujii with the substrate disclosed by Linderman in order to conduct heat away from the diodes and the photovoltaic cells (Linderman, [0031]).
Claim 7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Fujii et al. (US 2007/0295381) as applied to claims 1 and 15 above, and further in view of Asai et al. (US 5,330,583).
Addressing claim 7, Lesk and Fuji are silent regarding the limitation of current claim.

Asai discloses a bypass diode having at thickness of 0.4 mm with the length and width at 3 mm that satisfies the claimed ratio range (col. 7 ln 5-10).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk by substituting the known bypass diode of Lesk with the known bypass diode of Asai in order to obtain the predictable result of bypassing faulty solar cell (Rationale B, KSR decision, MPEP 2143).

Claims 8-9 and 11-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Kukulka (US 5,616,185).
Addressing claim 8, Lesk discloses a photovoltaic cell assembly (figs. 12-13) that is suitable for use in a dense array concentrated photovoltaic cell module (the limitation “suitable for use in a dense array concentrated photovoltaic cell module” is an intended use of the photovoltaic cell assembly that does not structurally differentiate the claimed photovoltaic cell assembly from that of the prior art; in instant situation, the photovoltaic cells in the assembly shown in figs. 12-13 are arranged closely to each other, which qualifies the PV cell array as “a dense array”; furthermore, the photovoltaic cells are structurally capable of generating power from sunlight which renders them structurally capable of generating power from concentrated sunlight of the concentrated photovoltaic cell module), the assembly including:
a plurality of photovoltaic cells 32 mounted on a substrate (back skin of the laminated module described in col. 6 ln 20-25), the cells being electrically connected to form an electrical circuit (fig. 13);
a plurality of bypass diodes 78 associated with a cell to allow that cell to be bypassed in the electrical circuit in the event that the cell fails or has low illumination (col. 6 ln 31-47), the bypass diode of each cell being mounted under the respective cell and is connected to the interconnection 80 at its lower surface (fig. 12);
a plurality of Z-shaped connectors 39 electrically connecting together successive cells (fig. 12), each connector having a pair of spaced-apart parallel arms (the upper and lower portions of the connector 39 that extend horizontally) and an interconnecting web (the portion connecting the upper and lower portions), with a lower arm of each connector being connected to an under surface of a first cell (the cell on the right side of fig. 12) and to the bypass diode of a neighboring second cell (the cell on the left side of fig. 12), and with an upper arm of each connector being connected to an upper surface of the second cell, to thereby electrically connect the first and second cells in series and simultaneously providing a parallel connection between the second cell and its associated bypass diode located under the first cell (figs. 12-13);
wherein the interconnector 80 extends beneath the under surface of the first cell such that the bypass diode of the second cell is located below the first cell and provides a thermal connection between the first cell and the substrate (please see the rejection of claim 1 above regarding the thermal transfer between the cells and the substrate); and
wherein the lower arm of the connector extends between the under surface of the first cell and the bypass diode of the second cell (fig. 12).

Lesk is silent regarding the substrate including a plurality of metallized elements that form mounting pads upon which each cell is mounted, each mounting pad including a protruding section that extends under a neighboring cell.

Kukulka discloses a photovoltaic cell assembly comprising a substrate including a plurality of metallized elements 50 (the element 50 are made of silver, col. 4 ln 48) that form mounting pads upon which each cell is mounted, each mounting pad 50 including a protruding section that extends under a neighboring cell (fig. 6).  Furthermore, the bypass diode 18 of each cell being mounted on the protruding section of the mounting pad of that cell (figs. 2-3 and 6).

At the time of the invention, one of ordinary skill in the art would have found it obvious to modify the photovoltaic cell assembly of Lesk by substituting the known back skin with the known substrate having a plurality of metallized elements that form mounting pads disclosed by Kukulka in order to obtain the predictable result of providing support and electrical interconnection between the solar cells and the associated bypass diode locating beneath the neighboring cell (Rationale B, KSR decision, MPEP 2143).

Addressing claim 9, Kukulka discloses one terminal 48 of the bypass diode of the second cell is directly in contact electrically and thermally with the substrate (via the metallization layer 50 that has electrical and thermal conductivity) and the other terminal of the bypass diode of the second cell is directly in contact electrically and thermally with the neighboring first cell (via the metallization layer 36).  Likewise, Lesk discloses in fig. 12 one terminal of the bypass diode (the lower terminal) is directly in contact electrically and thermally with the metallization layer 80 (the terminal of the diode is made of metallic material similarly to the terminals 37 and 39 of the solar cells) and the other terminal of the bypass diode (the upper terminal) of the second cell is directly in contact electrically and thermally with the neighboring first cell (via the metallization terminals of the diode and the cell).  Therefore, the claimed limitation would have been obvious to one of ordinary skill in the art based on the teaching of Lesk in view of Kukulka.

Addressing claim 11, Kukulka discloses the metallized element is made of silver foil, which is the structural equivalence of the claimed tongue.

Addressing claim 12, Kukulka discloses in col. 4 ln 52-56 that the metallized element 50 is welded to the layer 36 of the solar cell.  In col. 5 ln 46-48, Kukulka discloses soldering a contact to the metallization layer 36 of the solar cell.  Therefore, it would have been obvious for one of ordinary skill in the art to substitute the known welding technique for electrically connecting the metallized element with the metallization layer with the known technique of soldering the contact layer to the metallization layer in order to obtain the predictable result of establishing the electrical connection between two electrically conductive layers (Rationale B, KSR decision, MPEP 2143).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Kukulka (US 5,616,185) as applied to claims 8-9 and 11-12 above, and further in view of Linderman et al. (US 2011/0132431).
Addressing claim 13, Lesk and Kukulka are silent regarding the claimed substrate.
Linderman discloses a heat spreading substrate 404 for a photovoltaic module including bypass diode; wherein, the substrate is thermally conductive and electrically insulative [0031].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the photovoltaic module of Lesk in view of Kukulka with the substrate disclosed by Linderman in order to conduct heat away from the diodes and the photovoltaic cells (Linderman, [0031]).

Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Kukulka (US 5,616,185) as applied to claims 8-9 and 11-12 above, and further in view of Asai et al. (US 5,330,583).
Addressing claim 14, Kukulka discloses the length and width of the diode is approximately 3.8 mm (col. 4 ln 14-16).  Kukulka is silent regarding the thickness of the diode that would satisfy the claimed ratio range.

Asai discloses a bypass diode having at thickness of 0.4 mm with the length and width at 3 mm that satisfies the claimed ratio range (col. 7 ln 5-10).

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk in view of Kukulka with the bypass diode having the thickness disclosed by Asai or substituting the known bypass diode of Kukulka with the known bypass diode of Asai in order to obtain the predictable result of bypassing faulty solar cell (Rationale B, KSR decision, MPEP 2143).

Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Kukulka (US 5,616,185) and Fuji (2007/0295381).
Addressing claim 16, please see the rejection of claim 8 above regarding the limitation of claim 8, Lesk and Kukulka are silent regarding the plurality of photovoltaic assemblies of claim 8 stacked together in side by side relationship in an array to form a receiver where the module area is greater than 95% of the array area.

Fujii discloses a dense array concentrated photovoltaic module that includes a plurality of photovoltaic cell strings, which are the structural equivalence to the claimed a plurality of photovoltaic cell assemblies, that are interconnected together via the connectors 6 (figs. 12-13).  Fujii further discloses the photovoltaic cell strings or assemblies are stacked together in side by side relationship in an array to form a receiver (the solar cell strings are stacked together side by side as shown in figs. 12-13) where the module area is greater than 95% of the array area [0239].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk in view of Kukulka by interconnecting a plurality of solar cell strings in the manner disclosed by Fujii in order to increase the amount of power generated by the module.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lesk (US 4,481,378) in view of Kukulka (US 5,616,185) and Fuji (2007/0295381) as applied to claim 16 above, and further in view of LV (CN201773167 with provided machine English translation).
Addressing claim 19, Lesk, Kukulka and Fuji are silent regarding the limitation of current claim.

LV discloses a sensor monitoring box located near the junction box of a module for measuring voltage, current and temperature characteristics during operation [0007-0013].

At the time of the invention, one with ordinary skill in the art would have found it obvious to modify the module of Lesk in view of Kukulka and Fujii with the sensor monitoring box mounted on the back surface along with the junction box as disclosed by LV in order to monitor the voltage, current and temperature characteristics during operation in real time for accurately and timely locate the damaged cell and feedback the problem information of the solar power module; thereby, reducing maintenance time and maintenance cost (LV, [0013]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11-16, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118. The examiner can normally be reached Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/02/2022